Citation Nr: 1136452	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dizziness, to include as due to an in-service head injury.

3.  Entitlement to service connection for blurred vision, to include as due to an in-service head injury.

4.  Entitlement to service connection for low back pain, to include as due to an in-service head injury.

5.  Entitlement to service connection for neck pain, to include as due to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to February 2001 and from July 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana (New Orleans RO).

In May 2007, the RO, inter alia, denied entitlement to service connection for dizziness, blurred vision, neck pain and low back pain, and deferred a decision on the Veteran's claim for entitlement to service connection for PTSD.

In an October 2007 rating decision, the RO, inter alia, denied entitlement to service connection for PTSD.

In an April 2008 rating decision, the RO again denied entitlement to service connection for PTSD.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for a traumatic brain injury (TBI) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for dizziness, blurred vision, low back pain and neck pain, to include as due to a TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently diagnosed with PTSD as a result of the stressor linked to his duties during active service while serving in Iraq.  This stressor is consistent with the places, types, and circumstances of the Veteran's active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show '(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology.'  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ('VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to').  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a 'simple' condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But '[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.'  Id. at 308. See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

With some exceptions that will be explained below, the establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary on a number of factors, including whether the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence, which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In addition, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2011)).  See also VBA Training Letter No. 10-05 (July 16, 2010).

As noted above, under the new regulations, if the Veteran's stressor is related to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor.  The Board finds that, in this case, the Veteran's stressor can be characterized as related to fear of hostile or military activity.  He testified in his hearing that he felt that he was in constant danger while serving in Iraq, and that he was injured when a rocket exploded nearby while serving in Iraq in June 2005.  The Board notes that the evidence reflects that the Veteran had reported that the explosion occurred in late May 2005; however, at this hearing, the Veteran's representative clarified that there was only one incident, which occurred in early June 2005.  In addition, his September 2005 Post-Deployment Health Assessment reflects that he indicated that he felt as though he was in great danger of being killed during his deployment.  As such, the Board finds that this stressor relates to fear of military activity.  Furthermore, the Veteran's claims regarding the characterization of his stressor are consistent with the record.  His personnel records confirm that he was serving in Iraq in June 2005.  The Board notes that the Veteran submitted a statement from a fellow service member who corroborated the Veteran's claims regarding the June 2005 rocket attack in Iraq.  His stressor is therefore consistent with the places, types, and circumstances of the Veteran's active military service.  Therefore, the remaining issue is whether the Veteran has been diagnosed with PTSD related to his in-service stressor.

An April 2007 VA medical record shows that the Veteran reported that he had sustained injuries in a rocket attack while serving in Iraq in June 2005.  The examiner noted that the Veteran had anxiety attacks, problems with anger, hyperventilation, disturbed sleep, paranoia, limited social withdrawal and flashbacks.  The examiner, a clinical psychologist, provided the diagnostic impressions of adjustment disorder, not otherwise specified, and PTSD, not otherwise specified with a note to rule out some form of dissimulation.  A May 2007 VA psychiatric evaluation report shows that the examiner noted that the Veteran reported that he had experienced rocket propelled grenade explosions while in service.  The examiner, a neuropsychologist, diagnosed PTSD, chronic, by history as manifested by trauma, recollections, phobic avoidance and impairment in life activities.  VA medical records have shown ongoing treatment for the Veteran's PTSD, which have related his PTSD to his in-service experience of being injured in a rocket explosion in June 2005.  With regard to whether the Veteran's diagnosis of PTSD meets the criteria set out in the DSM-IV, while the examiners who diagnosed the Veteran with PTSD did not specify that his diagnosis met these criteria, the Board notes that it appears that their PTSD diagnosis was based upon testing in accordance with the DSM-IV criteria.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects that his stressor relates to fear of hostile military activity, it is consistent with his active duty service, and it is related by a VA examiner to his diagnosis, which meets the criteria for PTSD.  38 C.F.R. § 3.304(f)(3) (2011).  For these reasons, the Board finds that the Veteran has met the criteria for a grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.




REMAND

As an initial matter, the Board notes that the Veteran has reported that he has been awarded disability compensation from the Social Security Administration.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

At his hearing, the Veteran clarified that his claims of dizziness, blurred vision, neck pain and low back pain are a result of, and associated with, a head injury he sustained in a rocket attack while serving on active duty in Iraq.  As noted above, the Veteran has contended that while he was serving in Iraq in June 2005, he was thrown out of bed when a rocket exploded nearby, and that he sustained a head injury.  He has submitted a statement from a fellow service member who corroborated the Veteran's report.  The Veteran's VA medical records reflect that he has been diagnosed with post concussion syndrome, status post TBI from a bomb explosion in Iraq in June 2005.  His VA medical records, including his April 2007 psychological evaluation consult note, reflect his reports of a rocket explosion near his room that resulted in head trauma and subsequent injuries including ringing ears, a swollen face, and burnt eyes.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence reflects that the Veteran has been diagnosed with post concussion syndrome as a result of an in-service head injury, and he has claimed that he has dizziness, blurred vision, low back pain and neck pain as a result of this in-service injury.  As such, the Board finds that an examination is warranted to determine whether the Veteran's claimed dizziness, blurred vision, low back pain and neck pain are due to an in-service TBI. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any decision(s) and accompanying medical records submitted in support of any claim by the appellant for disability benefits from the Social Security Administration.  If records are unavailable, Social Security Administration should so indicate.

2.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran has dizziness, blurred vision, neck pain or low back pain as a result of any incident in service, to include a head injury sustained as a result of a rocket attack in June 2005.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has dizziness, blurred vision, a disability manifested by neck pain or a disability manifested by low back pain which is a result of his injuries, to include a head injury sustained in a rocket attack in June 2005.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


